Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Feng Shan on 8/10/22.
Examiner’s Amendment to Claims:

Delete claims 1-3 and substitute therefor the following:

---1.  A method for extracting a target recombinant protein from a recombinant host strain, comprising: 
step 1: combining a penetrating peptide CPP gene (SEQ ID NO:1), and a bacterial lyase T4L gene (SEQ ID NO:2) by a flexible linker peptide gene (SEQ ID NO: 3) to form a fusion enzyme encoded by CPP-T4L gene (SEQ ID NO:4); 
step 2: inserting the CPP-T4L gene into an expression vector, and then transferring the expression vector into an expression strain to obtain a recombinant host strain; 
 	step 3: inserting a target protein expressing gene into a target protein expression vector, and then into said recombinant host strain; 
 	step 4: in an expression system comprising said recombinant host strain, 
 	first, inducing the target protein expressing gene and allowing for complete target gene expression;
 second, adding an IPTG (isopropyl P-D-1-thiogalactopyranoside) solution as a lysis inducer, to the expression system to start releasing the expressed target protein in said recombinant host strain into solution; and
 step 5: filtering the expression system solution and collecting the supernatant containing the recombinant target protein.
2. The method according to claim 1, wherein in step 2, the vector comprising the CPP-T4L gene is Escherichia coli expression vector pGS21a, and the recombinant host  strain is Escherichia coli BL21 * (DE3).
3. The method according to claim 1, wherein in step 2, the vector comprising the CPP-TL4  gene is transferred into the recombinant host strain by calcium chloride method. ---.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-7 are directed to a method for extracting a target recombinant protein from a recombinant host strain, comprising: 
step 1: combining a penetrating peptide CPP gene (SEQ ID NO:1), and a bacterial lyase T4L gene (SEQ ID NO:2) by a flexible linker peptide gene (SEQ ID NO: 3) to form CPP-T4L gene (SEQ ID NO:4) encoding a fusion enzyme; 
step 2: inserting the CPP-T4L gene into an expression vector, and then transferring the expression vector into an expression strain to obtain a recombinant host strain; 
 	step 3: inserting a target protein expressing gene into a target protein expression vector, and then into said recombinant host strain; 
 	step 4: in an expression system comprising said recombinant host strain, 
 	first, inducing the target protein expressing gene and allowing for complete target gene expression;
 second, adding an IPTG (isopropyl P-D-1-thiogalactopyranoside) solution as a lysis inducer, to the expression system to start releasing the expressed target protein in said recombinant host strain into solution; and
 step 5: filtering the expression system solution and collecting the supernatant containing the recombinant target protein.
Claimed method is free of prior art. Further, the art fails to suggest such specifically claimed method. Hence, said method is also non-obvious.
Claims 1-7 are allowed.
Note:
The following article may of relevance to this invention:
Komioka et al., Anal. Biochem., 439, 212-127, 8/2013.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1651